Citation Nr: 9901757	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-27 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder due 
to radiation exposure.

3.  Entitlement to service connection for a throat disorder 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
December 1945.  This appeal was initially before the Board of 
Veterans Appeals (Board) from rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  By means of an August 1997 
decision, the Board remanded this case for further 
development.  By means of a May 1998 decision, the RO has 
continued to deny the appellants claims.  

In our prior remand, the Board noted that in his October 1994 
claim form, the appellant had raised claims for service 
connection for additional disorders which had not been 
addressed by the RO, and referred the matter for further 
development.  This has not yet been addressed by the RO, and 
is once again being referred for further development.

FINDINGS OF FACT

1.  The appellant has been diagnosed with lipoma, statis 
dermatitis, and capillary fragility with ease of bruising; 
these disorders are not considered radiogenic diseases.

2.  The appellants skin disorders were not incurred in or as 
a result of service.

3.  The appellant does not suffer from any throat disorder.


CONCLUSIONS OF LAW

1.  A claim for service connection for a skin disorder due to 
exposure to ionizing radiation is not well grounded.  
38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991), 38 C.F.R. 
§§ 3.303, 3.311 (1998).

2.  A claim for service connection for a throat disorder due 
to exposure to ionizing radiation is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 38 C.F.R. 
§§ 3.303, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate, in relevant part, that in 
January 1943, the appellant was hospitalized for acute 
catarrhal nasopharyngitis.  In June 1943, he was treated for 
a sunburn.  In January 1944, he was hospitalized for acute 
follicular tonsillitis.  In December 1944, he was 
hospitalized for generalized scabies.  In May 1945, he was 
hospitalized for complaints of sore throat, which was 
determined to be due to [s]yphilis, old, secondary, 
relapsing, manifested by muco-cutaneous lesions and positive 
Serological Test for Syphilis.  His discharge examination 
report, dated in December 1945, indicates that the skin and 
throat were found to be normal.  

Post-service medical evidence of record include VA medical 
records dated between 1984 and the present, which indicate 
that the appellant has received evaluations and treatment for 
various conditions, to include skin disorders, PTSD, and 
lipoma.  Report of a general VA examination, dated in 
February 1995, indicates that examination of the throat was 
normal.  Report of a VA skin examination, dated in February 
1995, indicates that the appellant reported discoloration and 
peeling of the skin of his forearm for years.  He denied 
primary skin disease and reported that he had not been 
exposed to excessive sunlight.  He reported that he bruised 
easily and that even mild trauma caused bleeding into the 
skin.  He indicated that he had not consulted physicians 
about the problem.  He also reported that he had had a lipoma 
behind the left ear since 1978.  The diagnoses were (1) 
brownish discoloration of skin due to deposition of 
hemosiderin from frequent bruising, which essentially 
appeared to be a stasis dermatitis type of condition; (2) 
capillary fragility with ease of bruising, etiology unknown; 
and (3) lipoma behind the left ear.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions 38 C.F.R. § 3.311, it is stipulated that 
in all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: 

(i)	All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular 
cataracts; 
(xvii)	Non-malignant thyroid nodular 
disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central 
nervous system;
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkins 
disease; and
		(xxiii)	Prostate cancer and other forms of 
cancer.

A radiogenic disease shall not include polycythemia vera.  If 
a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease. 

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

I.  Skin disorder.

Having considered the evidence of record, the Board finds 
that the appellants claim for service connection for a skin 
disorder due to radiation exposure is not well-grounded.  The 
Board notes that the appellant was diagnosed with scabies and 
a sunburn in service.  However, these conditions were acute 
and transitory and were resolved at separation.  The 
appellants current skin disorders, which include lipoma 
behind the ear and statis dermatitis, are not shown to be 
related to any skin condition in service.  Further, the 
appellants skin disorder is not considered a radiogenic 
disease under the applicable regulation, and no evidence to 
the contrary has been presented.  Given this, the Board 
concludes that a well-grounded claim has not been submitted.

II.  Throat disorder.

The Board has reviewed the evidence of record and finds that 
a claim for a throat disorder is not well-grounded.  While 
service medical records do note treatment for a throat 
condition on various occasions, current medical evidence of 
record does not indicate that he suffers from any throat 
disorder at present.  Given that no disability is present, 
the claim is found to be not well-grounded. 


ORDER

1.  Entitlement to service connection for a skin disorder due 
to radiation exposure is denied.

2.  Entitlement to service connection for a throat disorder 
due to radiation exposure is denied.


REMAND

The Board notes that report of a VA psychiatric examination, 
dated in February 1998, indicates that the appellant was 
diagnosed with major depression and dementia.  The examiner 
also indicated that the claims file was not available for 
review at that time.  An addendum to this examination report, 
dated in March 1998, indicates that upon review of the 
appellants claims file, the examiner found that the 
diagnosis was PTSD and dementia.  The examiner stated that 
the appellants depression was consistent with an aspect of 
PTSD.  The examiner also determined that the PTSD was related 
to the traumatic experiences suffered in service. 

The appellant has described various stressors, to include 
witnessing the death of another military member, as stressors 
suffered in service.  (See appellants statement, dated in 
January 1995, for a complete description of his alleged 
stressors.)  The RO has not taken any measures to verify any 
of the alleged stressors.  The Board thus finds that the 
following development is necessary:

1.  The appellant should be asked to 
provide any additional details that he 
can recall pertaining to the alleged 
inservice stressors.  He should be 
informed that verification of a stressor 
is necessary for a favorable 
determination, and that without 
sufficient detail, it may not be possible 
to obtain such verification.  

2.  The RO should then take the 
appropriate steps to obtain verification 
of the appellants stressors, to include 
all stressors described in his January 
1995 letter.  This includes obtaining his 
service personnel records.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to any 
stressors in service, and if so, what was 
the nature of the stressors.  

4.  If the verified stressors do not 
include those that the examiner found 
were the basis for the appellants PTSD 
(see February and March 1998 examination 
reports), the RO should then arrange for 
the appellant to be accorded another 
psychiatric examination.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of the pertinent material 
in the claims folder.  The examiner 
should integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the appellants psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record by 
the RO was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.

5.  The RO should then review the record 
and ensure that all the above actions are 
completed.  The RO should ensure that if 
additional development is necessary, all 
such necessary development is 
accomplished.

6.  When the RO is satisfied that the 
record is complete, the claim on appeal 
should be re-adjudicated.  

If the benefit sought on appeal is not granted to the 
appellants satisfaction, a supplemental statement of the 
case should be prepared and the appellant and his 
representative should be given a reasonable period of time 
for reply.  Thereafter, the claim should be returned to the 
Board for further review, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
